In an action to recover damages for personal injuries suffered by plaintiff when a piece of concrete fell from a column in a building where he was employed, which building was constructed by defendant, there was a verdict for plaintiff for $25,000. Thereafter the court set aside the verdict and granted defendant’s motion, upon which decision had been reserved, to dismiss the complaint, made at the end of plaintiff’s ease. Judgment unanimously affirmed, with costs. Moreover, in our opinion, the verdict is excessive. Present — Carswell, Acting P. J., Johnston, Adel, Sneed and MacCrate, JJ.